DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive. 
Regarding the KPI Reference
While the Office believes it understands Applicant’s position and intent regarding the interpretation of the broadest reasonable interpretation of the term “turbine rotor blade”, the Office respectfully disagrees that adding the term “discrete” is sufficient to distinguish the claim language from what is shown in the KPI reference. The broadest reasonable interpretation of the term “discrete” includes an individual or separate blade. Each “blade”, such as one comprised of 7-8 in Figure 3 of KPI (GB 1,489,095), can be considered “discrete”. More words besides “discrete” would be necessary for the broadest reasonable interpretation of “turbine rotor blade” to be properly defined as Applicant intended. Applicant is suggested to consider amending Lines 2-3 of Claim 1 to recite “a plurality of discrete turbine rotor blades disposed along a circumferential direction of a hub, each discrete turbine rotor blade of the plurality of discrete turbine rotor blades comprising an airfoil extending from a root portion to a tip portion, an inter-blade flow channel formed between the airfoils of adjacent discrete turbine rotor blades”. It is believed this better reflects the structure Applicant intended when using the term “discrete”. 
Alternatively, Applicant is suggested to consider if language distinguishing what region is considered to be a “turbine rotor blade” is sufficient to overcoming the KPI reference. Referring to Figure 1 of KPI, it is noted the ratios disclosed only appear to apply to the region of (2) located 
Applicant is advised that any claim language added to the claim, assuming sufficient support is provided, should be followed with appropriate amendments to the Specification and drawings. For example, if a particular “surface” is to be defined, said “surface” should be marked in the drawings with its own reference numeral and the Specification should be amended to provide proper antecedent basis for the added claim language. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1 & 10-13 are rejected under 102(a)(1) as being anticipated by Great Britain Patent No. GB 1,489,095 to Kharkovsky Politeknichesky Institut (hereafter KPI).
	Regarding Claim 1
KPI teaches:
A turbine rotor blade row, comprising:
a plurality of turbine rotor blades (Fig. 1 ref. #2) disposed along a circumferential direction of a hub (Fig. 1 ref. #1) with an inter-blade flow channel formed between the turbine rotor blades (see Fig. 3), 
wherein the inter-blade flow channel has a first cross-sectional shape perpendicular to a radial direction of the hub at a first position in the radial direction (see Fig. 1 & 3, the cross-section of Fig. 3 is representative of the whole section comprised of blade 2. The first and second positions are indicated in the annotated figure below), and a second cross-sectional shape perpendicular to the radial direction of the hub at a second position farther from the hub than the first position in the radial direction (see Fig. 1 & 3, the cross-section of Fig. 3 is representative of the whole section comprised of blade 2. The first and second positions are indicated in the annotated figure below),
wherein the first cross-sectional shape has a throat portion after an inlet and before an outlet of the inter-blade flow channel in an axial direction of the hub (Fig. 3 and page 3 lines 4-10), and 
wherein an expression A1/B1>A2/B2 is satisfied, where A1 is a flow-channel width of the first cross-sectional shape at the outlet of the inter-blade flow channel, B1 is a flow-channel width of the first cross-sectional shape at the throat portion, A2 is a flow-channel width of the second cross-sectional shape at the outlet of the inter-blade flow channel, and B2 is a flow-channel width of the second cross-sectional shape at the same position as the throat portion in the 

    PNG
    media_image1.png
    479
    482
    media_image1.png
    Greyscale

Annotated Fig. 1
	Regarding Claim 10

The turbine rotor blade row according to claim 1, 
wherein a blade-height ratio r1 at the first position and a blade-height ratio r2 at the second position satisfy expressions 0<r1<0.3 and 0.3<r2<0.7, respectively, where a blade-height ratio r is a value obtained by dividing a distance from a surface of the hub in the radial direction of the hub by a blade height of the turbine rotor blade in the radial direction of the hub (see Annotated Fig. 1 above where any two positions within the claimed r1 and r2 may be chosen).

	Regarding Claim 11
KPI further teaches:
A turbine stage comprising:
the turbine rotor blade row according to claim 1 (see Fig. 1); and
a turbine stator blade row disposed upstream of the turbine rotor blade row and including a plurality of turbine stator blades (page 1 lines 55-59).

	Regarding Claim 12
KPI further teaches:
An axial turbine comprising 
a plurality of turbine stages disposed in an axial direction of a hub, wherein at least one of the turbine stages is the turbine stage according to claim 11 (page 1 lines 55-59. The examiner notes that penultimate means “second to last”, i.e. a minimum of two stages must be present in the turbine).

	Regarding Claim 13
KPI further teaches:
The axial turbine according to claim 12 
configured to operate with a degree of reaction being no more than 0.25 at the first position in the radial direction of the hub (the examiner notes that the degree of reaction at the first position is a result of the shape of the blade. Since KPI discloses all the claimed structure, KPI must inherently disclose the claimed result).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35. U.S.C. 103 as being unpatentable over Great Britain Patent No. GB 1,489,095 to Kharkovsky Politeknichesky Institut (hereafter KPI) in view of US Patent No. 7,048,509 to Tominaga et al.
	Regarding Claim 2
KPI teaches:
The turbine rotor blade row according to claim 1, 
But the embodiment relied upon for the rejection of claim 1 does not teach:
wherein the flow-channel width of the second cross-sectional shape monotonically decreases from the inlet toward the outlet of the inter-blade flow channel.
It is known in the art for the cross-sectional shape between blades to monotonically decrease from the inlet to the outlet, since this accelerates the flow; KPI teaches this on page 3 lines 96-101 & 104-105 for another embodiment. 
The optimum shapes of blades inside an engine is highly dependent on the flow conditions they experience during operation, as the flow profiles at the leading edge of the blade heavily influence the lift and losses that blade will generate. KPI establishes (as shown above and in the prior 102 rejection of claim 12 above) that the convergence, divergence, or combination thereof effects the resulting velocity of the flow, which is the primary factor in generating lift in airfoils, which in turn produces power in an engine. Thus the art establishes that the convergence, divergence, or combination therefore of the flow channels in these blades is a result effective variable, since changes to it produce a recognized result.
Tominaga also teaches a converging flow channel shape (see Fig. 3) and further teaches varying the location and shape of the throat along the length of the blade (see Fig. 1).
SR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) The adjustment of the location of the throat of the flow channel, particularly between 2 known profiles, is well within the technical grasp of one of ordinary skill in the art. The examiner notes that it would have been obvious to one of ordinary skill in the art at the time the invention was made/time of filing to make the modification for the purpose of producing an optimized flow velocity profile at the outlet of the flow channel for use in later stages or for exhausting out of the engine.

Claim 9 is rejected under 35. U.S.C. 103 as being unpatentable over Great Britain Patent No. GB 1,489,095 to Kharkovsky Politeknichesky Institut (hereafter KPI). 
	Regarding Claim 9
KPI teaches:
The turbine rotor blade row according to claim 1, 
But does not explicitly teach:
wherein H/W is less than 1.0 in each of the turbine rotor blades, where W is a blade width in the axial direction of the hub and H is a blade height in the radial direction of the hub.
However, the blades of KPI (Fig. 2 ref. #2) are very close to being wider than they are tall. Particular since the ratio of width to height in the disclosure of KPI appears to be so close to the claimed 
Therefore it would have been obvious to one of ordinary skill in the art to change the relative dimensions of the blade from the exemplary embodiment of KPI to have a slightly greater width relative to the height to achieve a design that has the same advantages as that disclosed in the exemplary embodiment of KPI while being capable of conforming to different geometric constraints in the turbomachine.

Claim 9 is alternatively rejected under 35. U.S.C. 103 as being unpatentable over Great Britain Patent No. GB 1,489,095 to Kharkovsky Politeknichesky Institut (hereafter KPI) in view of US Patent Publication No. US 2003/0086788 A1 to Chandraker. 
	Regarding Claim 9 (the claim is alternatively rejected below, note prior 103 rejection of claim 9 above)
KPI teaches:
The turbine rotor blade row according to claim 1, 
But does not explicitly teach:
wherein H/W is less than 1.0 in each of the turbine rotor blades, where W is a blade width in the axial direction of the hub and H is a blade height in the radial direction of the hub.
Chandraker teaches the design of a turbine rotor blade (Fig. 10-11). The design is given an aspect ratio H/W within the range of 0.85 to 1.5 for the purpose of reduction in loss [0042-0043]. Therefore, blades designed within this range are recognized in the art to be suitable for reducing losses in particular turbines. Additionally, in the case where the claimed ranges overlap or lie inside ranges prima facie case of obviousness exists (see MPEP 2144.05, I). The range of 0.85 to 1.5 is overlapped by the claimed range of less than 1.0.
Therefore it would have been obvious to one of ordinary skill in the art to modify KPI such that H/W is less than 1.0 in each of the turbine rotor blades as suggested by Chandraker, since blades within the range of 0.85 to 1.5 are known to be beneficial to the reduction in loss and the range of 0.85 to 1.5 is overlapped by the claimed range of 1.0. 

Claim 13 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Great Britain Patent No. GB 1,489,095 to Kharkovsky Politeknichesky Institut (hereafter KPI) in view of US Patent No. 5,277,549 to Chen et al.
Regarding Claim 13 (the claim is alternatively rejected below, note prior 102 rejection of claim 13 above)
KPI teaches:
The axial turbine according to claim 12 
In the event that KPI does not explicitly teach, suggest, or otherwise make obvious:
configured to operate with a degree of reaction being no more than 0.25 at the first position in the radial direction of the hub.
Chen teaches blades in a turbine (Fig. 1 ref. #5) where a degree of reaction at the base of the airfoil (i.e. at the first position) is in the range from 0.2-0.25 (column 7 lines 4-11) for the purpose of accelerating the flow through the blades (column 7 lines 20-23).
Therefore it would have been obvious to one of ordinary skill in the art to modify KPI to include the degree of reaction from Chen for the purpose of accelerating the flow through the blades.

Claim 15 is rejected under 103 as being obvious over Great Britain Patent No. GB 1,489,095 to Kharkovsky Politeknichesky Institut (hereafter KPI) in view of Critical Mach number - Wikipedia, the free encyclopedia.
Regarding Claim 15
KPI teaches:
The axial turbine according to claim 12 
But does not explicitly disclose:
configured to operate with a Mach number of a fluid being less than 0.7 from the inlet to a mid-point of the inter-blade flow channel in an axial direction of the hub.
The critical Mach number of an airfoil or wing is well known to those in the art of aerodynamics, this being the maximum Mach number of the incoming flow that will not result in a Mach number of 1 or greater being reached at any point in the blade. For blades not designed for supersonic flow, achieving Mach 1 or greater around the airfoil will cause flow separation and loss of lift, which causes turbulence, energy loss, and loss of power generation in the system. The actual critical Mach number of airfoil sections vary based on the profile of the specific airfoil, however 0.7 is a reasonable low boundary that would lead one of ordinary skill in the art to believe that nearly all airfoil sections used below that Mach number will not generate supersonic regimes (see Critical Mach number, “Aircraft Flight” section, paragraph 6).
As the examiner already established in the prior rejection of claim 12 above, KPI provides motivation for avoiding supersonic regimes over the blade. Therefore it would have been obvious to one of ordinary skill in the art to claim operating the blades with an incoming Mach number of the fluid being less than Mach 0.7 for the purposes of preventing supersonic flow regimes over the blades.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/Christopher Verdier/Primary Examiner, Art Unit 3745